ON PETITION FOR REHEARING
On petition for rehearing appellants take an entirely new tack and suggest reversal of the order appealed from because although a hearing was held below on appel-lees’ motion to discharge the lis pendens no evidence was adduced. This is an entirely new contention not raised in appellants brief. This is the first notice to this court that appellants assert they were aggrieved by some procedural deficiency in the trial court and it comes too late. Fla.App. Rule 3.14(b); In re Certificate of N.Y. to Compel Atten. of Wit., 297 So.2d 865 (Fla.4th DCA 1974).
*7Accordingly, appellants petition for rehearing is DENIED.
ALDERMAN, C. J., and DOWNEY and DAUKSCH, JJ., concur.